Citation Nr: 0029830	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cramps in the 
hands, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for cramps in the feet, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic low back 
disorder.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  He thereafter had many years of service in the 
Arkansas National Guard (ARNG).  The National Personnel 
Records Center has indicated that he was called to active 
duty in support of Operation Desert Shield/Storm from January 
25, 1991 to March 26, 1991; however, he did not serve in 
Southwest Asia (SWA).

The North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
residuals of a left ankle injury.  The veteran was informed 
of this adverse determination, as well as his procedural and 
appellate rights, by VA letter issued on July 28, 1991.  The 
veteran did not timely initiate an appeal and the decision 
became final.

This present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
North Little Rock VARO, which denied entitlement to the 
benefits sought.

The veteran failed to report for his scheduled July 1999 
personal hearing before the Hearing Officer at the local 
VARO.


REMAND

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This amendment rewrites 
the 38 U.S.C. § 5107- "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).

In the instant case, the Board notes that the amended version 
of section 5107 cited above as this version is clearly more 
favorable to the appellant's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where law or regulation is amended 
while a case is pending, the version most favorable to the 
veteran will apply); see also VAOPGCPREC 03-2000 (Apr. 10, 
2000).  Thus, it will be incumbent upon the RO to review the 
entire evidentiary record prior to any further consideration 
of these issues by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re- 
adjudicate the veteran's claims, additional development of 
the record will be required.  Under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim, including 
obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As a preliminary matter, the Board observes that the veteran 
has never been afforded VA examination in order to determine 
the most probable pathology of his cramps in the hands, 
cramps in the feet and low back disorder.  Littke, supra.

Additionally, the Board observes that the July 1981 rating 
decision denied entitlement to service connection as the 
medical evidence then of record did not establish that the 
veteran manifested a left ankle disorder.  However, in 
conjunction with his present claim for reopen, the veteran 
has submitted copies of a National Guard Over 38/40 medical 
history and medical examination reports.  Although the 
examination report indicates a normal clinical evaluation of 
the lower extremities and feet, the accompanying medical 
history indicates that he is being followed by a Dr. Trash at 
a foot clinic in Pine Bluff.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the CAVC") has stated that an 
opinion regarding current health or degree of disability is 
very probative, particularly if supported by clinical data, 
because the doctor has personal knowledge (the examination).  
See Guerrieri v. Brown, 4 Vet. App. 467, 471-72 (1993) and 
generally Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In 
view of the bases articulated for the denial of the veteran's 
claim in 1981, further development as to whether Dr. Trash 
has rendered any diagnosis pertaining to a present left ankle 
disorder is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records, to include Dr. Trash, in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records (not already 
associated herein), should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic examination in order to 
determine the most probable pathology of 
his cramps in the hands, cramps in the 
feet and low back disorder.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by this examiner prior to 
examination of the veteran.  X-rays, 
laboratory tests, and/or other diagnostic 
studies, should be performed as deemed 
appropriate by the examiner.  The 
orthopedic examiner must then correlate 
his or her findings and indicate whether 
it is more likely, less likely or as 
likely as not any current his cramps in 
the hands, cramps in the feet and low 
back disorder is related to service 
either by way of incurrence or 
aggravation, or is secondary to any 
service-connected disorder.  A complete 
discussion of the salient facts and the 
medical principles involved should be 
included and the examination report 
should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim to reopen, as well as his 
claims of entitlement to service 
connection, in light of the changes in 
38 U.S.C.A. § 5107.

4.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  The veteran 
should then be afforded the opportunity 
to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
